 Case: 1:21-cv-00008-SNLJ Doc. #: 23 Filed: 05/07/21 Page: 1 of 2 PageID #: 92


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


CLEAN HARBORS ENVIRONMENTAL)
SERVICES, INC.,            )
                           )
        Plaintiff,         )
                           )
    vs.                    )                               Case No. 1:21-cv-8 SNLJ
                           )
MARK BONNEMA, et al.,      )
                           )
        Defendants.        )


                             MEMORANDUM and ORDER

       This matter is before the Court on review of the file. The Eight Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010). Because this action has

been removed from state court to this Court, the party seeking to invoke diversity

jurisdiction is the defendant; the party seeking removal thus has burden of establishing

federal subject matter jurisdiction. In re Business Men’s Assur. Co. of America, 992 F.2d

181, 183 (8th Cir. 1993).




                                               1
 Case: 1:21-cv-00008-SNLJ Doc. #: 23 Filed: 05/07/21 Page: 2 of 2 PageID #: 93


       The defendants’ Notice of Removal (#1) asserts that the Court has jurisdiction

over the action pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of

different States and the matter in controversy exceeds the sum of $75,000. Defendants

state that plaintiff Clean Harbors Environmental Services, Inc. is incorporated under the

laws of the State of Massachusetts. As a corporation, plaintiff is deemed to be a citizen

of both the state in which it is incorporated and the state where it has its principal place of

business. 28 U.S.C. § 1332(c). Neither plaintiff nor defendants allege where plaintiff has

its principal place of business.

       Because it is the defendants’ burden in this case to establish subject matter

jurisdiction, the Court will grant defendants twenty-one (21) days to file an amended

notice of removal alleging facts showing the existence of the requisite diversity of

citizenship of the parties. If defendant fails to timely and fully comply with this Order,

the Court will remand this matter for lack of subject matter jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that, by May 27, 2021, defendants shall file an

amended notice of removal in conformance with this memorandum and order.

       IT IS FURTHER ORDERED that if defendant does not timely and fully comply

with this order, this matter will be remanded for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED that all other proceedings in this case are

STAYED pending further order of this Court.

       Dated this 7th day of May, 2021.

                                           _____________________________________
                                           STEPHEN N. LIMBAUGH, JR.
                                           SENIOR UNITED STATES DISTRICT JUDGE


                                              2
